Citation Nr: 1713311	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1980 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  An August 2016 rating decision increased the evaluation to 10 percent.  

In June 2015, the Veteran testified before the undersigned at a Central Office hearing.  A copy of the transcript of that hearing is of record.  

In May 2016, the Board remanded the issue to the RO.  The Board ordered the RO to obtain recent medical records and conduct a new medical examination.  It has done so and has issued a Supplemental Statement of the Case in response to the information obtained.

The claim has now been returned to the Board for review.  Upon reviewing the development since May 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record. 


FINDING OF FACT

The Veteran's sinusitis condition is characterized by near-constant sinusitis characterized by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

During the entire time frame on appeal, the criteria for an initial disability in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for sinusitis under Diagnostic Code 6510.  38 C.F.R. § 4.97.  This disease is rated under the General Rating Formula for Sinusitis.  This provides a disability rating of 10 percent for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent disability rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent disability rating is assigned following radical surgery with chronic osteomyelitis, or near-constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  

The Veteran's sinusitis condition is rated at 10 percent, effective September 1, 2010, the day that the Veteran left service.  He filed his claim on April 21, 2010.  Since his claim is an initial rating claim, the Board will consider evidence from the date of the claim.  38 C.F.R. § 3.400(o).

A preponderance of the evidence is against granting a rating in excess of 10 percent because the record does not support an incidence of more than three incapacitating episodes per year, an incidence of more than six non-incapacitating episodes per year, or near-constant sinusitis.  The Veteran had his third in-service nasal surgery in August 2009.  A June 2011 VA treatment record mentions only occasional sinus headaches.  There is no evidence of additional problems until September 2014, when a VA treatment record states that there is no current pain, but that Sudafed and Claritin on an as-needed basis helps the condition.  A January 2015 private treatment record mentions nasal stuffiness and tender sinuses.  An April 2015 VA treatment record mentions a worsening of allergy symptoms.  An August 2015 private treatment record describes a multi-day sinus infection.  A December 2015 private treatment record describes a one-week sinus infection.  A January 11, 2016 VA treatment record states that the Veteran continues to struggle with sinus pain and frequent infection, but that there are no current complaints.  A February 2016 private treatment record describes a two-week sinus infection.  In a March 2016 referral letter, the Veteran's private doctor reported chronic headaches of varying intensity and symptoms that have become progressively worse over time.  A June 2016 VA medical examination reports no current symptoms attributable to sinusitis, but states that the Veteran has experienced six non-incapacitating episodes over the last twelve months.  The Board notes that the Veteran is competent to report symptoms such as headaches and sinus tenderness because these symptoms are within the knowledge and personal observations of a lay witness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There are no serious complaints of sinusitis in the evidence before the Board until April 2015 and no apparent incapacitating episodes until August 2015.  While the June 2016 VA examination states that there have been six incapacitating episodes in the prior 12 months, there are only four of record during that time period, in August 2015, December 2015, February 2016, and March 2016.  In January 2016 and June 2016, there were no apparent complaints of sinusitis symptoms.  This is not evidence of more than three incapacitating episodes per year or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting so as to justify a rating of 30 percent.  Diagnostic Code 6510.  This is also not evidence of near-constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries so as to justify a rating of 50 percent.  Id.  While it does appear that the Veteran's symptoms have worsened since his last surgery, this worsening is still consistent with the 10 percent rating that he is now assigned, in that prior to April 2015 the record only contains reports of occasional headaches and nasal tenderness, whereas after that date there is clear evidence of three to six non-incapacitating episodes of sinusitis per year.  Because there is a preponderance of evidence against the Veteran's claim for a rating in excess of 10 percent, it must be denied.  Gilbert, 1 Vet. App. at 49.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's sinusitis is so unusual or exceptional in nature as to make the schedular rating inadequate.  Sinusitis has been rated under the applicable Diagnostic Code that has specifically contemplated the level of the occupational and social impairment caused by the Veteran's service-connected sinusitis.  In addition, the Veteran's symptoms of non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting are specifically enumerated under the applicable Diagnostic Code.  The evidence also does not reveal frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for obstructive sleep apnea, degenerative joint disease, and tinnitus.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board also notes that the June 2016 VA medical examination states that the Veteran's sinusitis does not affect his ability to work.  In light of these findings, the Board will not infer a claim of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, having reviewed the record, it is not clear that higher ratings for separate periods of time are warranted.  


ORDER

Entitlement to a disability rating in excess of 10 percent for sinusitis is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


